Citation Nr: 0619454	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  99-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder, claimed as secondary to exposure to carbon 
tetrachloride and to include depression; panic attacks; and a 
disorder manifested by dizziness, light-headedness, fatigue, 
nightmares, and hallucinations. 

2.  Entitlement to service connection for degenerative joint 
disease with chronic pain syndrome, claimed as pains in the 
back, shoulders, neck, and head.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran and Raymond Singer, Ph.D.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to March 
1964.  

This matter initially came to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 1999 rating 
decision, by the Albuquerque, New Mexico, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for a neuropsychiatric disorder, claimed 
as due to toxic exposure, and service connection for 
degenerative joint disease with chronic pain syndrome, 
claimed as pain in the back, shoulders, neck and head.  The 
veteran perfected a timely appeal to that decision.  In 
January 2002, the veteran and Dr. Singer testified at a 
hearing before the undersigned Veterans Law Judge, sitting at 
the RO; a transcript of that hearing is of record.  

In June 2002, the Board undertook additional development with 
regard to the issues on appeal pursuant to 38 C.F.R. 
§ 19.9(a) (2).  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir.) held that 38 C.F.R. § 19(a) (2) was 
inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
Accordingly, in September 2003, the Board remanded the case 
to the RO and a supplemental statement of the case (SSOC) was 
issued in November 2004.  

In a February 2005 decision, the Board denied the veteran's 
claims of entitlement to service connection for a 
neuropsychiatric disorder, claimed as due to toxic exposure, 
and service connection for degenerative joint disease with 
chronic pain syndrome, claimed as pain in the back, 
shoulders, neck and head.  The veteran appealed this matter 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2005, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court, dated September 2, 2005, granted the motion and 
vacated the Board's decision.  This case was remanded to the 
Board for compliance with directives specified by the Court's 
Order.  

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

A preliminary review of the record indicates that further RO 
action on the appeal is warranted.  The Court has held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In this case, not all 
of the development requested by the Board in its September 
2003 remand was completed.  

The September 2003 remand requested, in part, that the 
veteran should be furnished a supplemental statement of the 
case (SSOC), and given the opportunity to respond thereto.  
The record reflects that, after the November 2004 SSOC was 
issued, the veteran submitted correspondence, with supporting 
medical evidence.  This evidence was apparently submitted 
directly to the RO and date stamped December 21, 2004; it was 
received at the Appeals Management Center (AMC) on January 7, 
2005.  It was noted that those records were subsequently 
forwarded to the Board on January 11, 2005, prior to the 
promulgation of the Board's decision in February 2005.  The 
moving parties agreed that the February 2005 Board decision 
should be vacated as the veteran's correspondence and 
associated medical evidence, submitted in a timely manner in 
response to the November 2004 SSOC, were not considered by 
the Board when it rendered its decision.  Citing Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Moreover, in June 2006, the Board received additional 
argument and evidence from the veteran along with his request 
to have his case remanded to the AOJ (agency of original 
jurisdiction) for review.  The veteran's attorney 
specifically stated that they did not waive review by the 
Agency of Original Jurisdiction.  Thus, the appeal must be 
remanded to the AOJ for consideration of the additional 
evidence, which was submitted directly to the Board.  See 38 
C.F.R. § 20.1304(c) (2005); See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the AOJ for the 
following development: 

The RO should readjudicate the veteran's 
claims in light of the additional 
evidence received since the November 2004 
SSOC, to include the medical opinion from 
Dr. Raymond Singer, dated in May 2006.  
If any benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided a SSOC.  

The AOJ should comply with any new VCAA 
instructions, including Dingess/Hartman.

The AOJ should comply with the joint motion.  In particular, 
the AOJ should comply with the regulatory time limits 
regarding the veteran's right to respond to the SSOC.

No action is required of the veteran or his attorney until 
further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The purpose of this 
remand is to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


